This is one of five companion cases, such cases being No. 6751, Alfred Hallam et al. v. Willie Claggett, 66 Okla. 52,167 P. 215; No. 6752, Alfred Hallam et al. v. Ruth Claggett,66 Okla. 53, 166 P. 880; No. 6755, Alfred Hallam et al. v. Jane Claggett, 66 Okla. 52, 166 P. 879. This case was determined in the lower court, on the same testimony, as far as applicable, introduced in the case of Alfred Hallam et al. v. Rose E. Bailey, supra, in which case this court has just rendered an opinion, affirming the judgment of the trial court. The facts are substantially the same as in the Rose E. Bailey Case, and for the reasons therein assigned the judgment of the trial court in this case is affirmed.
By the Court: It to so ordered.